                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

UNITED STATES OF AMERICA                             CASE NO. 3:17-CR-00145-01

VERSUS                                               JUDGE TERRY A. DOUGHTY

TIMOTHY PEPPERS, JR. (01)                            MAG. JUDGE KAREN L. HAYES

                                  MEMORANDUM ORDER

       Pending here is the Government’s Motion (and Memorandum) to Correct an Error in the

Record Arising from Oversight or Omission [Doc. No. 15].

       On February 4, 2015, Defendant Timothy Peppers, Jr. (“Defendant”) was indicted by a

grand jury in the District of South Dakota for Failure to Pay Legal Child Support greater than

$10,000.00, in violation of 18 U.S.C. § 228(a)(3). On July 27, 2015, Defendant pled guilty and

was sentenced to five (5) years probation and ordered to pay restitution in the amount of

$42,561.86.

       On August 19, 2015, supervision of Defendant’s probation was transferred to the Western

District of Louisiana [Doc. No. 1]. During his supervision, the probation office petitioned the

Court to modify the defendant’s conditions of supervision on two occasions. On February 26,

2018, the probation office petitioned the Court to increase the defendant’s monthly payments

from $50.00 to $150.00 to begin on March 4, 2018 [Doc. No. 2]. Later, on October 10, 2018, the

probation office petitioned the Court to return the monthly payments to $50.00 [Doc. No. 4].

       On May 28, 2019, the probation office petitioned the court requesting a summons be

issued to Defendant for violation of certain conditions of probation. The violations included

special condition number six: “the defendant shall maintain monthly child support payments with
the appropriate state court.” The petition stated Defendant had failed to maintain current

payments in his child support cases in Ouachita Parish and Wisconsin [Doc. Nos. 7, 8].

       On July 3, 2019, the hearing to revoke Defendant’s probation was heard before the Court.

Defendant stipulated to violating the conditions of his probation, including special condition

number six. The Court found Defendant had violated his conditions of probation and sentenced

him to six months in custody at the Bureau of Prisons. Such sentence is reflected in the Judgment

filed on July 3, 2019 [Doc. No. 14].

       As part Defendant’s initial sentence, he was ordered to pay $42,561.86 in restitution.

However, the July 3, 2019 Judgment for revocation of probation did not order restitution [Id.].

       On February 20, 2020, the Government filed the pending motion requesting the Court

correct the July 3, 2019 Judgment to reflect the restitution amount, pursuant to Rule 36 of the

Federal Rules of Criminal Procedure [Doc. No. 15]. The Government contends that, although

the Court found Defendant had violated his condition of probation by not paying the restitution,

because of an oversight or omission the restitution was not included in the July 3, 2019

Judgment.

       Here, Defendant originally had been given a sentence of probation, rather than a term of

supervised release. The revocation of a sentence of probation is governed by 18 U.S.C. § 3565,

which provides that, upon the Court revoking a sentence of probation, the Court then resentences

the defendant under subchapter A, i.e., 18 U.S.C. § 3551, et seq. An order of restitution is

provided for in 18 U.S.C. § 3556. Therefore, the July 3, 2019 Judgment imposed a new sentence

on Defendant.

       Rule 36 sets out that, “after giving any notice it considers appropriate, the court may at


                                                 2
any time correct a clerical error in a judgment, order, or other part of the record, or correct an

error in the record arising from oversight or omission.” The rule applies, however, only to

clerical errors and not substantive matters. United States v. Mackay, 757 F.3d 195, 197–200 (5th

Cir. 2014).

       The Fifth Circuit in United States v. Crawley, 463 Fed. App’x. 418 (5th Cir. 2012), ruled

that amending a sentencing judgment by substituting a restitution payee qualifies as the

correction of a clerical error, in part because it did not increase the restitution amount initially

imposed at sentencing.    The Fifth Circuit explained:

               While there may be circumstances where the line between clerical
               error and judicial error is unclear, we have generally found that
               correction of a clerical error occurs when the modification neither
               affects a party’s substantive rights nor contradicts the court’s and
               the parties' intentions as to the judgment. See, e.g., United States v.
               Spencer, 513 F.3d 490, 491 (5th Cir. 2008) (“[C]ourts have deemed
               Rule 36 the appropriate mechanism for amendments that do not
               substantively alter the sentence announced orally but rather correct
               errors in written judgments.”); United States v. Steen, 55 F.3d 1022,
               1026 n. 3 (5th Cir.1995) (collecting cases).

               The amended judgments corrected only clerical errors. See Spencer,
               513 F.3d at 492; United States v. Portillo, 363 F.3d 1161, 1165 (11th
               Cir.2004) (“The Rule 36 order did not fundamentally alter Portillo's
               sentence, because it did not increase the restitution amount initially
               imposed at sentencing. The order merely changed the payees from
               the [uninjured party] to the six [victims] who were directly injured
               by Portillo's crime.”). Similarly, the corrected judgments here did
               not increase the amount of restitution Crawley owes as a result of
               her role in the conspiracy. Because Crawley’s sentence remained
               unchanged, her substantive rights were not affected. Cf. Portillo,
               363 F.3d at 1165 (Rule 36 corrections “did not make Portillo's
               sentence more onerous”).

463 Fed. App’x at 421-422.

       Conversely, here, the Government seeks to amend the July 3, 2019 Judgment, which


                                                  3
constituted a new sentencing judgment, to add restitution, which does affect the Defendant’s

substantive rights.   Thus, Rule 36 does not provide authority for the Government’s requested

amendment.     Accordingly,

       IT IS ORDERED that the Government’s Motion to Correct an Error in the Record

Arising from Oversight or Omission [Doc. No. 15] is DENIED.

       Monroe, Louisiana, this 4th day of March, 2020.



                                                    ____________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE




                                                4
